NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

HAINES CITY HMA, LLC d/b/a HEART              )
OF FLORIDA REGIONAL MEDICAL                   )
CENTER,                                       )
                                              )
             Appellant/Cross-Appellee,        )      Case Nos. 2D18-2498
                                              )                2D18-2066
v.                                            )
                                              )         CONSOLIDATED
PATRICIA WISE-YOUNGREN,                       )
                                              )
             Appellee/Cross-Appellant.        )
                                              )

Opinion filed November 6, 2019.

Appeals from the Circuit Court for Polk
County; Sharon M. Franklin, Acting Circuit
Judge.

Marc James Ayers and Rachel A. Conry of
Bradley Arant Boult Cummings LLP,
Birmingham, Alabama; and Alysa J. Ward
of Bradley Arant Boult Cummings LLP,
Tampa, for Appellant/Cross-Appellee.

Dinah S. Stein and Amanda Forti of Hicks,
Porter, Ebenfeld & Stein, P.A., Miami; and
Michael A. Petruccelli and Kathleen O. King
of Petruccelli Law, Fort Lauderdale, for
Appellee/Cross-Appellant.

PER CURIAM.

             Affirmed.


CASANUEVA, LaROSE and SALARIO, JJ., Concur.